ORDER
PER CURIAM.
Steven J. Scaglione, Scaglione’s Corporation, Mary Impellizzeri, and 1111 Building LLC (collectively Defendants) appeal from the trial court’s judgment and order entered in favor of Louderman LLC and Louderman Lofts Condominium Association (collectively Louderman) after a non-jury trial on Louderman’s petition for declaratory judgment, preliminary injunction, and permanent injunction seeking to enjoin Defendants from using a portion of a vacated alley in City Block 516 of the City of St. Louis, pursuant to St. Louis City Ordinance No. 63536.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30 (Mo. banc 1976). No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b). The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).